Exhibit 10.19

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This Seventh Amendment to Credit Agreement (this “Amendment”) is entered into as
of November 3, 2016, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and NIMBLE STORAGE, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
October 1, 2013 (as amended from time to time, including, without limitation, by
that certain First Amendment to Credit Agreement dated as of April 23, 2014,
that certain Second Amendment to Credit Agreement dated as of June 17, 2014,
that certain Third Amendment to Credit Agreement dated as of September 19, 2014,
that certain Fourth Amendment to Credit Agreement dated as of April 6, 2015,
that certain Fifth Amendment to Credit Agreement dated as of December 9, 2015,
and that certain Sixth Amendment to Credit Agreement dated as of July 29, 2016,
collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.    Section 1.1(c) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(c)    Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby letters of credit for the account of Borrower (each,
a “Letter of Credit” and collectively, “Letters of Credit”); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit (the
“Letters of Credit Sublimit”) shall not at any time exceed Seven Million Dollars
($7,000,000). The form and substance of each Letter of Credit shall be subject
to approval by Bank, in its sole discretion. If on the Line of Credit maturity
date (or the effective date of any termination of this Agreement) there are any
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an amount equal to at least one hundred percent (100%) of the face amount of any
such Letter of Credit, plus all interest, fees and costs due or to become due in
connection therewith to secure the obligations related to such Letter of Credit.
The undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder. Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by Bank in
connection with the issuance thereof. Each drawing paid under a Letter of Credit
shall be deemed an advance under the Line of Credit and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit. In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.”

2.    Section 1.5 of the Agreement hereby is amended and restated in its
entirety to read as follows:

“SECTION 1.5.    SUBORDINATION OF DEBT. All indebtedness and other obligations
of Borrower, other than Permitted Indebtedness, to any other creditor shall be
subordinated in right of repayment to all indebtedness and other obligations of
Borrower to Bank, as evidenced by and subject to the terms of subordination
agreements in form and substance satisfactory to Bank.



--------------------------------------------------------------------------------

As used herein, “Permitted Indebtedness” means (a) Indebtedness of Borrower in
favor of Bank arising under this Agreement or any other Loan Document;
(b) Indebtedness existing on the Closing Date and disclosed in writing to and
approved by Bank; (c) Indebtedness secured by a lien described in clause (c) of
the defined term “Permitted Liens,” provided such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and in the aggregate does not exceed One Million Dollars
($1,000,000); (d) Indebtedness owed or hereafter incurred to trade creditors and
incurred in the ordinary course of business, and (e) other unsecured
Indebtedness, not otherwise permitted in this Section 1.5, in an amount not to
exceed Two Million Dollars ($2,000,000) in the aggregate at any time
outstanding.

As used herein, “Permitted Liens” means the following, which shall secure
obligations in the aggregate not to exceed Two Hundred Fifty Thousand Dollars
($250,000) (excluding any obligations secured by liens described in subsections
(a), (c) or (f) below): (a) any liens existing on the Closing Date and disclosed
in writing to and approved by Bank or arising under this Agreement or the other
Loan Documents; (b) liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings with adequate reserves under generally accepted
accounting principles; (c) liens securing obligations in the aggregate not to
exceed One Million Dollars ($1,000,000) (i) upon or in any equipment which was
not financed by Bank acquired or held by Borrower to secure the purchase price
of such equipment or indebtedness incurred solely for the purpose of financing
the acquisition of such equipment, or (ii) existing on such equipment at the
time of its acquisition, provided that the lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment; (d) deposits to secure real property lease obligations in the
ordinary course of business; (e) liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by liens of the
type described in clauses (a) through (d) above, provided that any extension,
renewal or replacement lien shall be limited to the property encumbered by the
existing lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase, and (f) other liens, not otherwise
permitted in this Section 1.5, securing obligations in an amount not to exceed
Two Million Dollars ($2,000,000) in the aggregate at any time outstanding.”

3.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

4.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

5.    Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, and that no Event of Default has occurred and is
continuing; provided, however, that any Representations and Warranties which
speak to an earlier date or time period are true and correct in all material
respects as of such date or with respect to such time period.

 

2



--------------------------------------------------------------------------------

6.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a)    this Amendment, duly executed by Borrower; and

(b)    all fees and expenses incurred through the date of this Amendment, which
may be debited from Borrower’s account at Bank.

7.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NIMBLE STORAGE, INC. By:  

/s/ David Chung

Name:   David Chung Title:   VP Controller WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Nicole Heller

Name:   Nicole Heller Title:   Vice President

 

[Signature Page to Seventh Amendment to Credit Agreement]